DeCourcy, J.
The principal plaintiff, Agnes F. Marston, hereinafter referred to as the plaintiff, sustained the injury complained of while she was examining an unoccupied house with a view to renting 'it. The defendant owned the property and employed the real estate agent, Hobbs, who had thirty or forty estates in his charge, to rent and care for this and seven other houses. Whether Hobbs was an independent contractor, as assumed in the defendant’s fourth request, or an agent of the defendant, as the plaintiff contended, was for the jury to say; and they were warranted by the evidence in finding the latter, and that Hobbs was acting within the scope of his employment as such agent in advertising the house to let and in employing Otis to show it to possible tenants. Linnehan v. Rollins, 137 Mass. 123. Delory v. Blodgett, 185 Mass. 126. Bourne v. Whitman, 209 Mass. 155.
As the plaintiff entered and inspected the house on the invitation of this authorized agent, the defendant was bound to keep the premises reasonably safe for use according to the invitation. It could be found that the front portion of the basement was unsafe unless properly lighted, because the platform extending across the basement for a space of five feet from the front wall was eighteen or twenty inches above the cellar bottom, and there was no guard to protect one from the danger of the unusual depression, or to call it to the notice of one unfamiliar with the premises. There was ample evidence that at the time of the accident the light in the basement was too dim to enable the plaintiff to see the edge of the platform or to perceive this dangerous difference in level; and Otis, who directed her attention to the coal bin *593in the rear of the cellar, failed to give this elderly woman any warning of the imminent danger known to him. She turned around to look at the coal bin and, as she expressed it, her right foot “went into vacancy,” and she fell to the cellar floor. We are of opinion that the question of the defendant’s negligence was one for the jury; and no exception was taken to the instructions under which the case was submitted. Wright v. Perry, 188 Mass. 268. Marwedel v. Cook, 154 Mass. 235.
The jury were warranted in finding that the plaintiff was in the exercise of due care. She had no reason to anticipate that there was a sudden and unmarked drop of more than a foot and a half in the level of the basement floor near where she stood; and even if she could have noticed it by looking, which is doubtful in view of the darkness, her failure to look would not necessarily be careless as matter of law. Hendricken v. Meadows, 154 Mass. 599. Wills v. Taylor, 193 Mass. 113. Learoyd v. Godfrey, 138 Mass. 315.
This disposes of all the questions raised by the requests for rulings. The declarations of Otis were competent under R. L. c. 175, § 66. From the preliminary inquiry made in the absence of the jury, it fairly may be inferred that the trial judge found that the declarations were made in good faith; and they bear internal evidence that they were made upon the personal knowledge of the declarant. Dickinson v. Boston, 188 Mass. 595. White v. Boston Elevated Railway, 208 Mass. 193.

Exceptions overruled.